

EXHIBIT 10.1

















LSI INDUSTRIES INC.
LONG TERM INCENTIVE PLAN (LTIP)
FOR NAMED EXECUTIVE OFFICERS
FY 2016


























Document Date: July 1, 2015










1

--------------------------------------------------------------------------------



LSI INDUSTRIES INC.
LONG TERM INCENTIVE PLAN (LTIP) FOR NEOs --  FY 2016
July 1, 2015


The LSI Long Term Incentive Plan (LTIP) for Named Executive Officers for FY 2016
contemplates three types of share-based awards.  The LSI Industries Inc. Amended
and Restated 2012 Stock Incentive Plan, as of November 20, 2014 authorizes the
Compensation Committee of the Board of Directors to issue these awards. All LTIP
awards are granted effective July 1, 2015.


1.
Service –Based Stock Options– From time to time LSI issues stock options to
named executive officers at the beginning of each fiscal year to motivate them
to achieve the business plan resulting in higher stock prices, thereby creating
value in the stock options that they have been awarded.  This arrangement will
continue in FY2016.  Stock options will be issued to all named executive
officers as approved by the Compensation Committee.  These stock options are
service-based awards, with a ten year exercise term, four year ratable vesting
period and stated and fixed exercise price set by the Compensation Committee at
the date of the grant.  The exercise price will be the closing price on the day
of grant, July 1, 2015.



2.
Service-Based Restricted Stock Units– In order to encourage named executive
officers towards long-term employment, LSI will award between 3,000 and 5,000
restricted stock units (RSUs) to each of the named executive officers. The RSUs
are service-based and have a four year ratable vesting period.  The RSUs are
non-voting, but shall accrue cash dividends at the same per share rate (one RSU
= one LSI common share) as those cash dividends are declared and paid on LSI
common shares.  The payout when vested will be in LSI common shares.



3.
Performance-Based Stock Options– In order to align named executive officer
incentives with shareholders' interests, and to encourage named executive
officers towards long term employment, LSI will grant them performance-based
stock options. These options will vest based upon the attainment of the Adjusted
Operating Income goals set for fiscal 2016 in 33.33% increments.  The first
33.33% will vest at the end of fiscal 2016 assuming the planned Adjusted
Operating Income is achieved.  The second 33.33% will vest at the end of fiscal
2017 and the third 33.33% will vest at the end of fiscal 2018.  The Operating
Income goal and the vesting schedule are set forth below.




 
FY 2016 Plan
Operating Income Goal
as a % of Planned Net Sales
 
4.4%
   
Grant Date
July 1, 2015
33% Vesting Date
June 30, 2016
33% Vesting Date
June 30,2017
33% Vesting Date
June 30, 2018



2

--------------------------------------------------------------------------------





Partial Awards will be vested based upon the following goal attainment schedule:


95-100% attainment
100% vesting
90-94%   attainment
  90% vesting
85-89%   attainment
  80% vesting





The following rules govern the three types of share-based awards contemplated by
this LTIP.


a.
This LTIP is a pay-for-performance plan designed to incentivize named executive
officers to lead LSI towards the achievement of superior operating results and
to maintain long-term employment with LSI.



b.
This LTIP covers only named executive officers as identified by the Compensation
Committee.



c.
This LTIP has been approved by the Compensation Committee.



d.
Determination of achievement of LSI's Adjusted Operating Income will be
calculated based upon actual reported results with adjustments for certain
unusual or non-recurring items as approved by the Compensation Committee.



e.
Each named executive officer qualified for this LTIP must be employed at LSI on
the vesting dates in order to exercise the stated award.  Vesting will also be
in accordance with "retirement eligibility" rules as defined in the 2012 Stock
Incentive Plan.



f.
Any type of lengthy leave of absence may result in an adjustment of the
calculated award.  Leaves of absence include time away from work for reasons of
short term disability, FMLA leave, military leave, or other leave of absence.



g.
Named executive officers who retire during the plan period at normal retirement
age or under an LSI approved plan of retirement may receive a pro-rated award
based upon the actual amount of base salary received in the plan period, subject
to the terms and conditions of the 2012 Stock Incentive Plan.



h.
If a named executive officer becomes disabled (as defined by Social Security) or
dies during the plan period, his beneficiary may be considered for an adjusted
award, subject to the terms and conditions of the 2012 Stock Incentive Plan.



i.
Some incentive awards are subject to assignment laws and other laws that require
payment to someone other than the employee (IRS tax levies, child support
arrearages, etc.).  LSI will comply with all applicable assignment laws.



j.
LSI reserves the right to amend, reduce, modify, interpret or discontinue all or
part of it with or without reason as the Compensation Committee deems advisable,
subject to the terms and conditions of the 2012 Stock Incentive Plan.



k.
This LTIP does not create or imply the existence of a contract of employment.

3